     Case 2:19-cv-02106-WBS-JDP Document 10 Filed 12/14/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT

 8                             EASTERN DISTRICT OF CALIFORNIA

 9 RAYMOND NAYLOR, an individual, and MARIA
     NAYLOR, an individual
10
11 Plaintiffs,                                              Case No. 2:19-cv-02106-WBS-JDP

                                                            ORDER CONTINUING EXPERT
12 v.                                                       DISCLOSURE DEADLINES AND
                                                            DISCOVERY CUTOFF DATE
13 ST. MARY’S HIGH SCHOOL, a California                     PURSUANT TO STIPULATION
     Corporation; JIM BRUSA, an individual; and DOES
14 1-5, and 7-50, inclusive,                                ECF No. 9
15
     Defendants.
16
17          Having read and reviewed Plaintiffs Raymond Naylor’s and Maria Naylor’s (“Plaintiffs”)
18 and Defendants St. Mary’s High School and Jim Brusa (“Defendants”) (collectively, the “Parties”)
19 Stipulation to Continue Expert Disclosure Deadlines and Discovery Cutoff Date (“Stipulation”),
20 and good cause appearing, it is hereby ordered that:
21      1. The deadline for the Parties to disclose expert witnesses and produce reports pursuant to
22          FRCP Rule 26(a)(2) is continued from December 21, 2020 to January 21, 2021;
23      2. The deadline to disclose rebuttal expert witnesses and produce reports pursuant to FRCP
24          Rule 26(a)(2) is continued from January 22, 2021 to February 22, 2021; and
25      3. The deadline for the parties to complete discovery is continued from February 19, 2021 to
26          March 19, 2021.
27
28

                                                    -1-
     Case 2:19-cv-02106-WBS-JDP Document 10 Filed 12/14/20 Page 2 of 2


 1
 2 IT IS SO ORDERED.
 3
 4 Dated:   December 11, 2020
                                          JEREMY D. PETERSON
 5                                        UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -2-
